Citation Nr: 1108002	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-30 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 10 percent for a low back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1980 to September 1984 and from November 1990 to September 1993.

This appeal to the Board of Veterans' Appeals (Board) is from February and April 2006 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

The Veteran's low back disability is manifested by a mildly antalgic gait and range of motion limited by pain to 50 degrees of flexion, but no muscle spasm, guarding or abnormal spinal contour.


CONCLUSION OF LAW

The criteria are met for a higher 20 percent rating, though no greater rating, for the low back disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5235-5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).
The Veterans Court further held in Vazquez-Flores v. Peake that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held in Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010) that, after a VCAA notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disablity has on employment, is found in an increased rating claim, the appellant's burden to demonstrate prejudice, at the CAVC level, does not shift to VA unless notice is not provided at all.

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in November 2005, prior to the initial adjudication of his claim in February 2006.  The letter informed him of the evidence required to establish his claim for an increased rating and of his and VA's respective responsibilities in obtaining this supporting evidence.  A more recent July 2007 letter complied with Dingess by also apprising him of the disability rating and downstream effective date elements of his claim.  


VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant medical and other records that he identified.  He was also examined for VA compensation purposes in December 2005 and more recently in November 2010.  These examination reports and medical and other evidence on file contain the information needed to assess the severity of his low back disability, the determinative issue.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA or Court.

II. Whether a Higher (Increased) Rating is Warranted for the Low Back Disability

A. Schedular Rating

In December 1999, the RO granted service connection for low back pain.  The Veteran now claims that the currently assigned 10 percent rating no longer compensates him for the interference in his daily life caused by his low back disability.  For the reasons and bases discussed below, the Board finds that the higher 20 percent rating is more appropriate for his condition.

Disability ratings are determined by applying VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.


While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in determining the present level of disablity, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

When determining the severity of a musculoskeletal disability, which is at least partly rated on the basis of range of motion, VA must consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively shown due to the extent of his pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, a Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).  In addition to these types of symptoms, other considerations include whether there is swelling, deformity or atrophy from disuse.  38 C.F.R. § 4.45.


With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2009).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45.

Spine disabilities are rated based on either the General Rating Formula for Diseases and Injuries of the Spine or on the basis of incapacitating episodes, whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating requires incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating requires incapacitating episodes of at least two weeks but less than four weeks; and a 40 percent rating requires incapacitating episodes of at least four weeks but less than six weeks.  See Note to 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bedrest and treatment "prescribed by a physician."  Id. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine is between 120 and 235 degrees, or where muscle spasm or guarding does not result in an abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assigned if evidence shows forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, a 50 percent rating if the evidence shows unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating if the evidence shows unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  See also 38 C.F.R. § 4.71a, DCs 5235-5243, Note (5) (indicating that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension. . . .).

In addition, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1). 

With respect to rating any neurological manifestations, DC 8520 pertains to paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent disability rating; moderately severe incomplete paralysis warrants a 40 percent disability rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Applying these criteria to the facts of the case, the Board finds that the Veteran's low back disability warrants a higher 20 percent rating.  The evidence that supports this conclusion is two VA examinations dated December 2005 and November 2010 and the private treatment records from C.E.L., M.D.

A January 2005 VA treatment record indicates the Veteran's chronic back pain was stable.

The December 2005 VA examination found that the Veteran had a normal gait and normal lumbar lordosis.  The examiner noted no muscle spasm or tenderness in the lumbar spine.  The examiner noted range of motion to 60 degrees of flexion, 35 degrees of extension and 40 degrees of lateral flexion bilaterally without pain.  The Veteran could flex to the full 90 degrees with pain.  The examiner indicated that there was no additional limitation of motion on repetitive use.  The examiner noted no straight leg raising pain or sciatic tension signs.  The examiner noted normal two plus reflexes at the knee and ankle, and motor and sensory function within normal limits in the lower extremities.  X-rays showed no bony abnormality.

The private treatment records from Dr. C.E.L. show that the Veteran could flex forward until his fingertips were one foot from the floor, he could extend adequately, and perform side-bends and rotations without difficulty.  The examiner noted that the Veteran's lumbar spine was nontender and there were no paravertebral muscle spasms.  Dr. C.E.L. noted normal reflexes, motor strength and sensation in the lower extremities.  An MRI showed some degenerative facet changes and a small bulging disc at the L4-5.

The November 2010 VA examination found the Veteran had a mildly antalgic gait but no abnormal curvature of the spine.  The examiner found that the Veteran had range of motion to 50 degrees of flexion, 30 degrees of extension, 30 degrees of lateral flexion bilaterally, and 30 degrees of lateral rotation bilaterally without pain.  The Veteran was able to flex to 70 degrees with pain and had pain at the end of ranges of motion in all directions.  The examiner noted no additional limitation of motion on repetitive use.  The examiner noted no muscle spasm, tenderness, guarding, or atrophy of the lumbar spine.  The examiner noted negative straight leg raises bilaterally and normal muscle strength, sensation and reflexes in the lower extremities.  X-rays showed minimal degenerative joint disease at the L3-4 level with no significant change since 2005.

The Veteran's condition warrants the higher 20 percent rating because, when factoring in pain, forward flexion was limited to between 30 degrees and 60 degrees at the November 2010 VA examination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  While the Veteran had limitation of flexion and a mildly antalgic gait consistent with the 20 percent level, he did not have muscle spasm, guarding or abnormal spinal contour.  Therefore the Veteran would not warrant the still higher 40 percent rating, because in addition to not having all of the symptomatology consistent with the 20 percent level, the flexion of his back was not limited to 30 degrees necessary for the 40 percent rating.

The Board also finds that the Veteran does not warrant a separate rating for neurological manifestations because although the December 2005 MRI did show a bulging disc and the Veteran did report an occasional radiation of pain into his left thigh, all three examinations found no evidence of neurological manifestations of his low back condition.  All three examinations found normal muscle strength, reflexes and sensation in the lower extremities.  All three examinations found negative straight leg raises and no sciatic notch tenderness.  Therefore as there were no objective findings of radiculopathy, a separate rating for neurological manifestations is not warranted. 


The Board also finds that there is no evidence of incapacitating episodes to warrant rating the Veteran's condition under the Formula for Rating IVDS Based on Incapacitating Episodes, rather than under the General Rating Formula for Diseases and Injuries of the Spine.

Based on flexion limited to 50 degrees by pain and a mildly antalgic gait, the Veteran's low back condition warrants a higher 20 percent rating.  But as his condition has never been more than 20-percent disabling since one year before the filing of his claim for an increased rating, there is no basis to "stage" this rating under Hart as it represents his maximum level of disability during the relevant time period at issue.

B. Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

Here, because the Board finds that the schedular rating of 20 percent for the Veteran's low back disability contemplates the Veteran's symptoms, referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation is not required.  In other words, there is no evidence the Veteran's low back disability has caused marked interference with his employment - meaning above and beyond that contemplated by his schedular rating, or required frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  See Thun. 

Although the Veteran reported that some of the tasks required by his current position such as going up and down ladders and working overhead increased his back pain, he did not report that his work performance or work attendance was affected by his back pain.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.  So the Board does not have to refer this case for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The rating for the low back disability is increased from 10 to 20 percent, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


